Name: Council Directive 93/66/EEC of 19 July 1993 amending Directive 81/645/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Greece)
 Type: Directive
 Subject Matter: agricultural policy;  regions of EU Member States
 Date Published: 1993-07-27

 Avis juridique important|31993L0066Council Directive 93/66/EEC of 19 July 1993 amending Directive 81/645/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Greece) Official Journal L 184 , 27/07/1993 P. 0036 - 0041COUNCIL DIRECTIVE 93/66/EEC of 19 July 1993 amending Directive 81/645/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Greece)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Whereas Directive 81/645/EEC (4) lays down the areas in Greece which are included in the Community list of less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the Greek Government has requested, in accordance with Article 2 (2) of Directive 75/268/EEC, that the Community list of less-favoured areas given in the Annex to Directive 81/645/EEC be amended; Whereas the new areas to be included in the list comply with the criteria and figures applied pursuant to Directive 85/148/EEC (5) to determine areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas it has been decided that the new areas to be classified as areas affected by specific handicaps as referred to in Article 3 (5) of Directive 75/268/EEC are the border areas within the meaning of Directive 81/645/EEC, which requires the reclassification of areas already classified as areas within the meaning of Article 3 (4) as areas within the meaning of Article 3 (5) in order to create homogeneous agricultural border areas; Whereas the combined area of the areas in question does not exceed 4 % of the area of the Member State concerned; Whereas the amendment requested by the Greek Government represents 2,5 % of the utilized agricultural area of Greece; whereas, as a result of this request, the amendment to Directive 81/645/EEC involves an increase of more than 1,5 % of the utilized agricultural area in Greece, HAS ADOPTED THIS DIRECTIVE: Article 1 The list of less-favoured areas in Greece given in the Annex to Directive 81/645/EEC is hereby supplemented and amended in accordance with the list given in the Annex hereto. Article 2 This Directive is addressed to the Hellenic Republic. Done at Brussels, 19 July 1993. For the Council The President A. BOURGEOIS (1) OJ No L 128, 19. 5. 1975, p. 1. Directive as last amended by Regulation (EEC) No 797/85 (OJ No L 93, 30. 3. 1985, p. 1). (2) OJ No C 136, 15. 5. 1993, p. 6. (3) Opinion delivered on 25 June 1993 (not yet published in the Official Journal). (4) OJ No L 238, 24. 8. 1981, p. 1. Directive as amended by Directive 85/148/EEC (OJ No L 56, 25. 2. 1985, p. 1). (5) OJ No L 56, 25. 2. 1985, p. 1). PARARTIMA ANEXO - BILAG - ANLAGE - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO Meionektikes perioches kata tin ennoia toy arthroy 3 paragrafos 3 tis odigias /* Tables: see OJ */ 3 paragrafos 4 tis odigias /* Tables: see OJ */ 3 paragrafos 5 tis odigias /* Tables: see OJ */ / Koinotiton gia epanataxinomisi apo 3.4 se 3.5 /* Tables: see OJ */